Title: To Benjamin Franklin from ——— Colson, 6 July 1784
From: Colson, ——
To: Franklin, Benjamin




Monsieur,
Paris, ce mardi 6 Juillet 1784

JE suis chargé par la Maison Philantropique, de vous rappeller que c’est Vendredi prochain le jour de son Assemblée, à

5 heures & demie précises, Hôtel du Musée, rue Dauphine. On y fera lecture de ce qui a été arrêté sur les Réglemens: vous voudrez bien vous souvenir qu’on paye, á cette époque, la Cotisation du sémestre de Juillet.
Je suis avec respect, Monsieur, Votre très-humble & très-obéissant serviteur,

Colsonagent de la Société.



Le scrutin se fera Pour M.M. Le Mis. de Chabrillant, Lieutenant Gal. des armées, Commandt. des Carabiniers
hérault de séchelles, ier. avocat du Roi au Chatelet
et Mony, Notaire sécretaire du Roi.

Admission de la dernière Assemblée.
MM.
D’aguesseau de fresne
D’harvelay

Le Baron de staal
De Biré
De st. Mart
et Pia


 
Addressed: A Monsieur / Monsieur franklin / Ministre Plénipotentiare des / Etats Unis de l’amérique / a Passy / Colson
Notation: Colson 6 Juillet 1784
